SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

THIS severance and change of control AGREEMENT ("Agreement") is made and entered
into as of September 26, 2001, by and between Provell, Inc., a Minnesota
corporation (the "Company") and Michael T. McGowan, an individual and resident
of the state of Minnesota ("Executive").

 

RECITALS

 

A.            These Recitals shall be and hereby are incorporated as essential
terms of this Agreement, and describe (i) the general nature and reasons for the
Company's desire to enter into this Agreement and (ii) Executive's rights and
obligations under this Agreement.  Any interpretation or construction of this
Agreement shall be considered in light of these Recitals.

 

B.            Executive is currently employed as the Company's Vice President of
Marketing and, as such, is a key executive of the Company.

 

C.            The Board of Directors of the Company believes that it is
imperative to diminish the inevitable distraction to Executive that arises by
virtue of the personal uncertainties and risks created by any pending or
threatened Change in Control (as defined herein) of the Company.

 

D.            The Company believes that it is important that it receive certain
assurances with respect to its Confidential Information and Executive's Work
Product (each as defined herein) and that the Company receive certain
protections with respect to Executive's activities following termination of his
employment and is willing to offer Executive the compensation, bonuses and other
benefits set forth in this Agreement in order to obtain such assurances and
protections.

 

E.             The Company desires to continue to employ Executive and Executive
desires to be employed by the Company, on the terms and conditions, and pursuant
to the covenants, set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:

 

ARTICLE 1

 

definitions

 

1.1           Annual Bonus.  For purposes of this Agreement, "Annual Bonus"
means the largest annual bonus paid to Executive in the three years immediately
preceding the time a Severance Payment is due under this Agreement.

 

1.2           Base Salary.  For purposes of this Agreement, "Base Salary" means
the greater of:  (i) $175,000, (ii) Executive's annual base salary, as
established by the Board of Directors from time to time, then in effect at the
time a Severance Payment is due under this Agreement, or (iii) the average
annual base salary paid to Executive over the twenty-four (24) months preceding
the time a Severance Payment is due under this Agreement calculated by dividing
the total base salary paid to Executive over such twenty-four (24) months by two
(2).

 


1.3           Cause.  For purposes of this Agreement, "Cause" means termination
of Executive in the event that Executive: (i) has repeatedly failed to perform
the material duties specified for the position to which Executive has been
elected, which failure is willful and deliberate; (ii) has engaged in an act or
acts of dishonesty which is or are intended to result in substantial personal
enrichment for Executive; (iii) has knowingly engaged in conduct which is
materially injurious to the Company; (iv) is convicted of, or pleads NOLO
CONTENDERE to (A) any felony (other than any felony arising out of negligence),
or (B) any crime or offense involving dishonesty with respect to the Company;
(v) knowingly provides materially misleading information concerning the Company
to the Board of Directors of the Company, any governmental body or regulatory
agency or any lender or other financing source or proposed financing source of
the Company.

 

1.4           Change of Control.  For purposes of this Agreement, "Change of
Control" means:

 

(a)           any "Person" or "Persons" (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) (other than the Company, any employee benefit plan of the
Company or any entity which reports beneficial ownership of the Company's
outstanding securities on Schedule l3G pursuant to Regulation Section 240.l3d-l
promulgated under the Exchange Act) becomes a Beneficial Owner (as defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Company representing 35% or more of the voting power of all of
the Company's then outstanding securities; or

 

(b)           the sale, transfer, conveyance or other disposition (pursuant to a
sale of assets, a merger or consolidation or similar transaction), in one or a
series of related transactions, of all or substantially all of the assets of the
Company to any Person or Persons (as defined above); or

 

(c)           a merger, consolidation or similar transaction to which the
Company is a party, if the individuals and entities who were shareholders of the
Company, as applicable, immediately prior to the effective date of such merger,
consolidation or similar transaction do not have the same proportionate
ownership of common stock of the surviving corporation immediately following the
effective date of such merger, consolidation or similar transaction; or

 

(d)           the adoption by the Company of a plan providing for its
liquidation or dissolution.

 

(e)           Any references in this Agreement to the date or the time of the
Change of Control shall mean:  (i) with respect to subsection (a) above, the
date such Person closes on a purchase wherein it acquires sufficient shares such
that it then owns 35% or more of the Company's voting shares; (ii) with respect
to subsections (b) and (c) above, the closing date for such sale of assets,
merger, consolidation or similar transaction; and (iii) with respect to
subsection (d) above, the date such plan is approved by the shareholders of the
Company.

 


1.5           Good Reason.  For purposes of this Agreement, "Good Reason" means
termination by Executive in the event that the Company:  (i) reduces the scope
of Executive's authority and responsibility without Executive's prior consent;
(ii) reduces Executive's base salary, reduces the amount of annual bonus for
which Executive is eligible, amends any stock incentives or employee retirement
plan applicable to Executive in a way which is materially adverse to Executive,
or materially reduces the other benefits to which Executive is entitled without
Executive's prior consent; (iii) requires Executive's principal place of
employment to be anywhere other than the Company's principal executive offices,
or there is a relocation of the Company's principal executive offices outside of
the Minneapolis/St. Paul, Minnesota metropolitan area; or (iv) otherwise fails
to perform its obligations under this Agreement.

 

1.6           Severance Payment.  For purposes of this Agreement, "Severance
Payment" means the amount calculated by multiplying the sum of Executive's Base
Salary plus Annual Bonus by two: 

 

(Base Salary + Annual Bonus) x 2 = Severance Payment.

 

1.7           Termination Date.  For purposes of this Agreement, "Termination
Date" means the date on which Executive ceases to be an employee of the Company.

 

ARTICLE 2

 

severance AND OTHER TERMINATION BENEFITS

 

2.1           Severance.  The Company shall pay to Executive the Severance
Payment (less appropriate payroll withholding as required by law) upon (i) a
termination of Executive's employment by the Company without Cause, (ii) a
termination of Executive's employment by Executive for Good Reason, or (iii) a
termination of Executive's employment, whether voluntary or involuntary, for any
reason other than for Cause upon or within (and including) 13 months after a
change of control.

 

2.2           Disability and Medical/Dental Coverage; No Unpaid Vacation or Sick
Leave.  In addition to any Severance Payment Executive may be entitled to
receive under Section 2.1 above, if Executive's employment is terminated (i) by
the Company without Cause, (ii) by Executive for Good Reason or (iii)whether
voluntary or involuntary for any reason other than for cause upon or within (and
including) 13 months after a Change of Control then the Company shall continue
the disability and medical/dental coverage provided to Executive immediately
prior to Executive's Termination Date.  Such coverage shall be provided by the
Company at its sole cost until the second anniversary of the Termination Date. 
If and to the extent additional benefits are available, Executive has the right
to continue health benefits under COBRA laws in effect on the Termination Date. 
Executive acknowledges that the number of months of health insurance benefits
available under this Section 2.3 exceed by six (6) months the number of required
months under current law.  Executive shall not be deemed to have and shall not
be paid for any unpaid vacation or sick leave upon his termination of employment
for any reason, voluntary or involuntary.

 


2.3           Other Termination Benefits.  In addition to the benefits described
above, upon termination (whether voluntary or involuntary) of Executive’s
employment with the Company, Executive shall be entitled to receive the
following benefits:

 

(a)           The Company shall pay to Executive (i) the full base salary earned
by him and unpaid through the Termination Date, at the rate in effect at the
time written notice of termination (voluntary or involuntary) was given, (ii)
and any amount earned by Executive as a bonus with respect to the fiscal year of
the Company preceding the termination of his employment if such bonus has not
theretofore been paid to Executive.

 

(b)           The Company shall also pay to Executive all legal fees and
expenses incurred by Executive as a result of such termination of employment
(including all fees and expenses, if any, incurred by Executive in successfully
seeking to obtain or enforce any right or benefit provided to Executive by this
Agreement whether by arbitration or otherwise); and

 

(c)           Executive shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or
otherwise.  The amount of any payment or benefit provided in this Section 4
shall not be reduced by any compensation earned by Executive as a result of any
employment by another employer.

 

(d)           For the avoidance of doubt, Executive acknowledges that the
Company shall be under no obligation to provide Executive with an automobile or
an automobile allowance at any time after the Termination Date pursuant to any
term of this Agreement.

 

2.4           Payment.  All amounts due under Section 2 of this Agreement shall
be paid to Executive no later than the close of business on the earlier to occur
of the Termination Date or the date of the Change of Control.

 

ARTICLE 3

 

certain additional payments by the company

 

3.1           Gross-Up Payment.  Anything to the contrary notwithstanding, in
the event it shall be determined that any payment, distribution or benefit made
or provided by the Company to or for the benefit of Executive (whether pursuant
to this Agreement or otherwise) (a "Payment"), would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code"), or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, being collectively
referred to as the "Excise Tax"), then the Company shall pay Executive in cash
an amount (the "Gross-Up Payment") such that, after payment by Executive of all
taxes (including any payroll or FICA taxes, and any interest or penalties
imposed with respect to all such taxes), including but not limited to income
taxes (and any interest and penalties imposed with respect thereto) and the
Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed on the Payments. An example of
the calculation of the Gross-Up Payment is attached hereto as Exhibit A.

 


3.2           Determination of Gross-Up Payment.  Subject to Section 3.3, all
determinations required to be made under this Article 3, including whether a
Gross-Up Payment is required and the amount of the Gross-Up Payment, shall be
made by the firm of independent public accountants selected by the Company to
audit its financial statements for the year immediately preceding the Change in
Control (the "Accounting Firm").  The Accounting Firm shall provide detailed
supporting calculations to the Company and Executive within thirty (30) days
after the Termination Date.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive may appoint another nationally recognized accounting firm
to make the determinations required under this Article 3 (which accounting firm
shall then be referred to as the "Accounting Firm").  All fees and expenses of
the Accounting Firm in connection with the work it performs pursuant to this
Article 3 shall be promptly paid by the Company.  Any Gross-Up Payment (as
determined pursuant to this Article 3) shall be paid by the Company to Executive
within five (5) days of the receipt of the Accounting Firm's determination.  If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion that failure to report the Excise
Tax on Executive's applicable federal income tax return would not result in the
imposition of a negligence or a similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
("Underpayment").  In the event that the Company exhausts its remedies pursuant
to Section 3.3, and Executive is thereafter required to make a payment of Excise
Tax, the Accounting Firm shall promptly determine the amount of the Underpayment
that has occurred and any such Underpayment shall be paid by the Company to
Executive within five (5) days after such determination.

 

3.3           Contest.  Executive shall notify the Company in writing of any
claim made by the Internal Revenue Service that, if successful, would require
the Company to pay a Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than ten (10) business days after Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

 

(a)           give the Company any information reasonably requested by the
Company relating to such claim;

 

(b)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to Executive;

 

(c)           cooperate with the Company in good faith in order to effectively
contest such claim; and

 


(d)           permit the Company to participate in any proceedings relating to
such claim, provided that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 3.3, the Company shall control all proceedings taken in
connection with such contest.  At its sole option, the Company may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner.  Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine, provided that if the Company directs Executive to pay such claim and
sue for a refund, the Company shall advance the amount of such payment to
Executive, on an interest-free basis, from any Excise Tax or income tax,
including interest or penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance,
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder, and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

3.4           Refund.  If, after the receipt by Executive of an amount advanced
by the Company pursuant to Section 3.3, Executive becomes entitled to receive
any refund with respect to such claim, Executive shall (subject to the Company's
complying with the requirements of Section 3.3) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 3.3, a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

ARTICLE 4

 

TERM and survival

 

The Company's obligation under Sections 2.1 and 2.2 to pay a Severance Payment
and provide other benefits to Executive a termination of employment within 13
months after a Change of Control shall terminate on the fourth anniversary date
of this Agreement, provided, however, to the extent any such obligation arose on
or prior to such fourth anniversary date due Executive's termination of
employment on or prior to the fourth anniversary date and such obligation
remains unperformed on the third anniversary date, such obligation shall
survive.  The Company's obligation to pay a Severance Payment and other benefits
under Sections 2.1 and 2.2 upon a termination without Cause or termination for
Good Reason and the Company's obligations to make payments under Sections 2.3
and 3.1 shall survive indefinitely.  The rights and obligations of the parties
with respect to Articles 5, 6 and 7 shall survive for the periods set forth in
Articles 5, 6 and 7.

 


ARTICLE 5

 

PROTECTION OF TRADE SECRETS AND

CONFIDENTIAL information

 

5.1           Covenant to Protect Confidential Information.  Executive
acknowledges that in connection with Executive's employment by the Company,
Executive will be brought into contact with Confidential Information (as defined
below), and Executive and the Company agree that in consideration of the
covenants of the Company pursuant to this Agreement that upon a Change of
Control, termination by the Executive for Good Reason, or termination with
Cause:

 

(a)           Executive will not disclose to any person or entity any
Confidential Information after the term of his employment, except to employees
of the Company who, in the reasonable judgment of Executive need such
information for the performance of their duties, and attorneys, accountants or
other representatives of the Company as may be necessary or appropriate in the
ordinary course of performing Executive's duties as an executive of the Company,
or otherwise with the Company's express prior written consent.

 

(b)           Executive will not disclose or transfer any Confidential
Information to any third party without the express prior written consent of the
Company (which consent shall not be unreasonably hindered or delayed), except
that Executive may make such disclosures to third parties:  (i) in the ordinary
course of conducting the business of the Company, (ii) subject to a
confidentiality agreement in form and substance reasonably acceptable to the
Company and (iii) in compliance with orders, rules or regulations of judicial,
regulatory or self-regulatory organizations having jurisdiction over either the
Company or Executive.

 

(c)           Executive will deliver to the Company promptly upon termination of
employment, or at any other time that the Company may so request, all memoranda,
notes, records (including electronic data records), reports and other documents
(and all copies thereof) relating to the Confidential Information which he may
then possess or have within his control.

 

(d)           For purposes of this Agreement, "Confidential Information" means
any information which is proprietary or unique to the business of the Company,
including but not limited to trade secret information, matters of a technical
nature such as processes, devices, techniques, data and formulas, research
subjects and results, marketing methods, plans and strategies, operations,
products, revenues, expenses, profits, sales, key personnel, customers,
suppliers, pricing policies, any information concerning the marketing and other
business affairs and methods of the Company which is not readily available in
the Company's industry, and any information the Company has indicated to
Executive in an unambiguous writing is confidential.

 


5.2           Termination of Obligation of Confidentiality.  The confidentiality
obligations imposed by Section 5.1 shall cease to apply to Confidential
Information after the EARLIEST of the date on which the Confidential Information
which has been treated by the Company as Confidential Information: (i) was known
to Executive before it was obtained from the Company; (ii) was publicly
available on the date of first receipt from the Company; (iii) has become
generally known to the public in the United States through no fault of
Executive; (iv) has been disclosed to Executive free of any obligation of
confidentiality by a third party who, to the knowledge of Executive, has the
right to disclose the same and did not derive the information from the Company;
or (v) was independently developed by Executive without the use of the
Confidential Information; provided that, with respect to clauses (i), (iv) and
(v) only, such date must be established through Executive providing the Company
with written evidence clearly establishing such exception.

 

5.3           Survival of Covenants.  The obligations of this Article 5 shall
indefinitely survive the termination of Executive's employment with the Company
and shall be binding upon any and all of Executive's assigns, executors,
administrators and other legal representatives.  However, notwithstanding
anything to the contrary in this Agreement, if the Company either breaches any
covenant to pay or provide benefits to Executive under Article 2 hereof, whether
before or after the Termination Date, in addition to all other remedies in
equity or at law which Executive may otherwise be entitled to pursue, the
Covenant to Protect Confidential Information shall  terminate and be of no
further force or effect if such breach has not been cured by the Company within
five (5) calendar days after the date of such breach.  The Company understands
and agrees that such termination under such circumstances is reasonable and will
not be deemed to be an election of remedies by Executive, and that Executive
shall be entitled to pursue all amounts and benefits owed to him under Article 2
thereafter.

 

ARTICLE 6

 

work product

 

6.1           Work Product. Executive acknowledges that Work Product (as defined
below) belongs solely to the Company upon a Change of Control, termination by
the Executive for Good Reason, or termination with Cause:

 

(a)           At the request of the Company, Executive shall (i) assign (and
Executive does hereby assign) to the Company all of his ownership in and rights
to such Work Product, and  (ii) assist the Company, at the Company’s expense, as
requested during and after employment to evidence, perfect and enforce the
rights of the Company in and ownership of such Work Product by promptly
executing and delivering to the Company, the necessary written instruments and
by performing such other acts as may be necessary, in the opinion of the
Company, so as to enable the Company to obtain and maintain patent, copyright or
other intellectual property rights in such Work Product and so as to vest the
entire right and title thereto in the Company.

 


(b)           Pursuant to the provisions of Minn. Stat. Section 181.78, the
Company hereby notifies Executive that this Section 6.1 does not apply to an
invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on Executive's own
time, and (i) which does not relate (A) directly to the business of the Company,
or (B) to the Company's actual or demonstrably anticipated research or
development, or (ii) which does not result from any work performed by Executive
for the Company.

 

(c)           For purposes of this Agreement, "Work Product" means all
inventions, creations, innovations, improvements, technical information,
systems, software developments, methods, designs, analyses, drawings, reports,
service marks, trademarks, tradenames, logos and all similar or related
information (whether patentable or unpatentable) which relate to the Company's
actual or anticipated business, research and development or existing or future
products or services which are conceived, developed or made by Executive
(whether or not during usual business hours and whether or not alone or in
conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the date of this Agreement),
together with all patent applications, letters patent, trademark, tradename and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.

 

6.2           Survival of Covenants.  The obligations of this Article 6 shall
indefinitely survive the termination of Executive's employment with the Company
with respect to inventions or other discoveries conceived or otherwise developed
during Executive's employment and shall be binding upon any and all of
Executive's assigns, executors, administrators and other legal representatives. 
However, notwithstanding anything to the contrary in this Agreement, if the
Company either breaches any covenant to pay or provide benefits to Executive
under Article 2 hereof, whether before or after the Termination Date, in
addition to all other remedies in equity or at law which Executive may otherwise
be entitled to pursue, the foregoing Work Product covenant shall terminate and
be of no further force or effect if such breach has not been cured by the
Company within five (5) calendar days after the date of such breach.  The
Company understands and agrees that such termination under such circumstances is
reasonable and will not be deemed to be an election of remedies by Executive,
and that Executive shall be entitled to pursue all amounts and benefits owed to
him under Article 2 thereafter.

 

ARTICLE 7

 

NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT

 

7.1           Noncompetition, Nonsolicitation and Nondisparagement.  Executive
acknowledges and agrees with the Company that, during the course of Executive's
employment with the Company, Executive has had and will continue to have the
opportunity to develop relationships with existing employees, customers and
other business associates of the Company, which relationships constitute
goodwill of the Company, and Executive acknowledges and agrees that the Company
would be irreparably damaged if Executive were to take actions that would damage
or misappropriate such goodwill.  Executive accordingly covenants and agrees
that upon a Change of Control, termination by Executive for Good Reason or
termination with Cause as follows:

 


(a)           Executive acknowledges that the Company currently conducts
throughout the United States (the "Territory") the business of selling
membership/enhancement services (the "Subject Business") accordingly, in
consideration of the covenants of the Company pursuant to this Agreement, from
the date hereof until the first anniversary of Executive's Termination Date (the
"Noncompete Period"), Executive shall not, directly or indirectly, engage in,
assist, give or lend funds to or otherwise finance, be employed by or consult
with, or have a financial or other interest in, any “Competitor” (as defined
below) which engages in the Subject Business or markets programs, products or
services similar to those of the Company as of Executive's last day of
employment with the Company, whether for or by himself or as an independent
contractor, agent, stockholder, partner or joint venturer with any such
Competitor, provided that the aggregate ownership by Executive of no more than
two percent of the outstanding equity securities of any Person, including any
Competitor, which securities are traded on a national or foreign securities
exchange, quoted on the Nasdaq Stock Market or other automated quotation system
shall not be deemed to be giving or lending funds to, otherwise financing or
having a financial interest in a competitor.  As used herein, the term,
“Competitor” means those Persons identified on Exhibit B attached hereto and any
company or any business unit of any company that receives more than 75% of its
annual revenues engaging in the Membership/Enhancement Services Business.  Also,
as used herein, Membership/Enhancement Services Business means the sale or
marketing of memberships to clubs for which club members/customers pay an annual
membership fee which fee is automatically renewed unless the customer cancels
his/her/its membership. 

 

(b)           Executive covenants and agrees that during the Noncompete Period,
Executive will not, directly or indirectly, either for himself or for any other
Person (i) solicit or initiate contact with any employee of the Company, or any
former employee of the Company whose employment with the Company terminated
within six months of such solicitation or contact, for the purpose of employing
such individual, (ii) solicit any supplier to the Company as of Executive's last
day of employment with the Company to purchase or distribute information,
products or services of or on behalf of Executive or such other Person that are
competitive with the information, products or services provided by the Company,
or (iii) make any disparaging statements concerning the Company or its officers,
directors or employees, to any lessor, lessee, vendor, supplier, customer,
distributor, employee, consultant or other business associate of the Company, as
such relationship relates to the Company's conduct of the Subject Business. 
Notwithstanding the foregoing, this section 7.1(b) does not prohibit or restrict
communicating with or hiring employees or former employees of the Company who
first initiate contact with Executive or who respond to a general public
solicitation of employment such as a newspaper advertisement.

 


(c)           Executive understands that the foregoing restrictions may limit
Executive's ability to earn a livelihood in a business similar to the business
of the Company, but Executive nevertheless believes that Executive has received
and will receive sufficient consideration and other benefits as provided
hereunder to clearly justify such restrictions which, in any event (given
Executive's education, skills and ability), Executive does not believe would
prevent him from otherwise earning a living.

 

(d)           Notwithstanding anything to the contrary in this Agreement, if the
Company either breaches any covenant to pay or provide benefits to Executive
under Article 2 hereof, whether before or  after the Termination Date, in
addition to all other remedies in equity or at law which Executive may otherwise
be entitled to pursue, the foregoing noncompetition, nonsolicitation and
nondisparagement covenants shall  terminate and be of no further force or effect
if such breach has not been cured by the Company within five (5) calendar days
after the date of such breach.  The Company understands and agrees that such
termination under such circumstances is reasonable and will not be deemed to be
an election of remedies by Executive, and that Executive shall be entitled to
pursue all amounts and benefits owed to him under Article 2 thereafter.

 

ARTICLE 8

 

remedies

 

8.1           Remedies.  In the event of the violation or threatened violation
by Executive of any of the covenants contained in this Agreement, in addition to
any other remedy available in law or in equity, the Company shall have (i) the
right and remedy of specific enforcement, including injunctive relief, it being
acknowledged and agreed that any such violation or threatened violation may
cause irreparable injury to the Company and that monetary damages will not
provide an adequate remedy, (ii) the right and remedy to withhold any payments
or benefits required to be made or provided to Executive hereunder upon the
material and continuing violation by Executive of any provisions of Articles 5,
6 or 7 hereof, but without limiting Executive's obligations under Articles  5 or
6 hereof, provided that all such payments shall be promptly paid over to
Executive if the arbitrators referenced in Article 9 hereof determines that
Executive did not violate such provisions, and (iii)the right to any and all
damages available as a matter of law.

 

8.2           Reformation.  In furtherance and not in limitation of the
foregoing, should any duration or geographical restriction on business
activities covered under this Agreement or any other provision of this Agreement
be found by any court of competent jurisdiction to be less than fully
enforceable due to its breadth of restrictiveness or otherwise, Executive and
the Company intend that such court will enforce this Agreement to the full
extent that the court may find permissible by construing such provisions to
cover only that duration, extent or activity which may be enforceable. 
Executive and the Company acknowledge the uncertainty of the law in this respect
and intend that this Agreement will be given the construction that renders its
provisions valid and enforceable to the maximum extent permitted by law.

 


ARTICLE 9

 

arbitration

 

In the event of a dispute between the Company and Executive regarding either
party's failure to comply with the covenants contained in this Agreement, it is
the intention of the parties that the dispute shall be resolved as expeditiously
as possible, consistent with fairness to both sides.  Accordingly, any such
matters shall be resolved by binding private arbitration before a single
arbitrator.  Within thirty (30) days of receipt of such notice by the opposing
party, the parties shall meet in good faith to appoint a disinterested and
neutral arbitrator.  In the event the parties cannot agree upon the identity of
the neutral arbitrator within said thirty (30) day period, then the neutral
arbitrator shall be appointed by the Chief Judge of Hennepin County (Minnesota)
District Court.  Any arbitration proceeding conducted hereunder shall be in the
City of Minneapolis and shall follow the procedures set forth in the Rules of
Commercial Arbitration of the American Arbitration Association, and both sides
shall cooperate in as expeditious a resolution of the proceeding as is
reasonable under the circumstances.  The arbitrator shall apply the law of the
State of Minnesota.  The arbitrator shall have the power to enter any relief he
or she deems fair and just on any claim, including interim and final equitable
relief, along with any procedural order that is reasonable under the
circumstances.  Any award rendered by the arbitrator may be filed and a judgment
obtained in any court having jurisdiction over the parties unless the relief
granted in the award is delivered within ten (10) days of the award.  Either
party may request arbitration by written notice to the other party.

 

ARTICLE 10

 

miscellaneous

 

10.1         No Funding of Severance.  Nothing contained in this Agreement or
otherwise shall require the Company to segregate, earmark or otherwise set aside
any funds or other assets to provide for any payments required to be made under
Articles 2 or 3 hereof, and the rights of Executive to any benefits hereunder
shall be solely those of a general, unsecured creditor of the Company.

 

10.2         Beneficiaries.  In the event of Executive's death, any amount or
benefit payable or distributable to him pursuant to this Agreement shall be paid
to the beneficiary designated by Executive for such purpose in the last written
instrument received by the Company prior to Executive's death, if any, or, if no
beneficiary has been designated, to Executive's estate, but such designation
shall not be deemed to supersede any beneficiary designation under any benefit
plan of the Company.

 

10.3         Governing Law; Jurisdiction.  This Agreement shall be construed,
interpreted and enforced according to the statutes, rules of law and court
decisions of the State of Minnesota without regard to conflict of law
provisions.  Executive hereby submits to the jurisdiction of, and waives any
venue objections against, the State of Minnesota and the federal courts of the
United States located in such state in respect of all actions arising out of or
in connection with this Agreement, and Executive consents to the personal
jurisdiction of such courts for such purposes.

 


10.4         Assignment and Survival.  This Agreement is binding upon the
Company and Executive and their permitted successors and assigns.  The
obligations of Articles 5, 6, 7, 8, 9 and 10 of this Agreement will survive the
termination of Executive's employment with the Company.  The services rendered
by Executive to the Company under this Agreement are personal in nature and,
therefore, Executive may not delegate Executive's duties or obligations under
this Agreement.  The Company may assign its rights and delegate its duties and
obligations under this Agreement.

 

10.5         No Waiver.  The failure of either the Company or Executive to
object to any conduct or violation of any of the covenants made by the other
under this Agreement will not be deemed a waiver of any rights or remedies.  No
waiver of any right or remedy arising under this Agreement will be valid unless
set forth in an appropriate writing signed by both the Company and Executive. 
This Agreement shall not give Executive any right to be employed for any
specific time or limit the Company's right to terminate Executive's employment
at any time, with or without Cause.

 

10.6         Modification.  This Agreement supersedes and replaces any and all
prior and written understandings, if any, between the parties relating to the
subject matter of this Agreement, including any previous employment contract
which is hereby revoked.  The parties agree that this Agreement and the Exhibits
attached hereto (a) set forth the entire understanding and agreement between the
parties with respect to the subject matter of this Agreement and (b) is the
complete and exclusive statement of the terms and conditions thereof, and there
are no other written or oral agreements in regard to the subject matter of this
Agreement.  This Agreement shall not be changed or modified except by a written
document signed by the parties hereto.

 

10.7         Unique Nature of Agreement.  The covenants made in, and the rights
conveyed by, this Agreement are of a unique and special nature.  Any violation
of this Agreement by Executive will result in immediate and irreparable to the
Company.  In such event, Executive acknowledges that this Agreement entitles the
Company to an injunction or decree of specific performance from a court of
equity in addition to other rights or remedies which the Company may have at law
or in equity.  Executive hereby waives the right to assert the defense that any
such breach or violation can be adequately compensated in damages and in an
action at law.

 

10.8         Severability.  The covenants, provisions, and sections of this
Agreement are severable.  If any portion of this Agreement is held to be
unlawful or unenforceable, the same will not affect any other portion of this
Agreement, and the remaining terms and conditions or portions thereof will
remain in full force and effect.  This Agreement will be construed in such case
as if such unlawful or unenforceable portion had never been contained in this
Agreement, in order to effectuate the intentions of the Company and Executive in
executing this Agreement.

 


10.9         Notices.  All notices, demands and other communications provided
for hereunder shall be in writing and shall be given either by personal
delivery, via facsimile transmission (receipt telephonically confirmed), by
nationally recognized overnight courier (prepaid), or by certified or registered
first class mail, postage prepaid, return receipt requested, sent to each party
at its/his address as set forth below or such other address or in such other
manner as may be designated by such party in written notice to each of the other
parties.  All such notices, demands and communications shall be effective when
personally delivered, one (1) business day after delivery to the overnight
courier, upon telephone confirmation of facsimile transmission or upon receipt
after dispatch by mail to the party to whom the same is given or made:

 

If to Executive:

 

Michael T. McGowan

 

 

8812 Windsor Terrace North, Brooklyn Park, MN 55443

 

 

 

If to the Company:

 

Provell, Inc.

 

 

301 Carlson Parkway, Suite 201

 

 

Minnetonka, MN  55305

 

 

 

 

 

Attention:  Chief Financial Officer

 

[SIGNATURE PAGE FOLLOWS]

 


IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.

 

 

Provell, Inc.

 

 

 

 

 

By

 

 

Name

 

 

Its

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

Michael T. McGowan

 


exhibit a

 

gross-up payment calculation

 

Pursuant to Article 4 of the Executive Employment Agreement to which this
Exhibit D is attached, a gross-up payment shall be paid to the Executive by the
Company within the time period specified in the Agreement for the amount of
excise tax incurred by the Executive as a result of Internal Revenue Code
Section 4999.  The following is an example of the result intended by Article 4
of the Agreement.

 

Definition of terms:

 

G=           Gross-up payment due,

P=           Amount of the parachute payment,

B=           Base amount,

R=           Aggregate applicable Federal and State (net of Federal benefit)
income tax rate,

.2=           20% tax rate imposed by Internal Revenue Code Section 4999

 

Example assumptions:

 

G=           X,

P=           $1,000,000,

B=           $250,000, and

R=           .45

 

Based upon the assumptions listed, the gross-up payment is calculated as
follows:

 

G=           (.2P - .2B) / (.8-R)

G=           [(.2($1,000,000) - .2($250,000)] / (.8 - .45)

G=           ($200,000 - $50,000) / .35

G=           $150,000 / .35

G=           $428,571

 


EXHIBIT B

 

LIST OF COMPETITORS

 

Memberworks, Inc.

 

Cendant’s Membership Services Business Unit, known as Trilegiant

 

Encore Marketing International Inc.

 

Signature Marketing Group, Inc., currently owned by GE Financial Advisors

 

Brand Direct Marketing, Inc.

 

Eubiquity, currently owned by West Teleservices, Inc.

 

Metris Companies, Inc.

 